DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 29 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims as written claim a “person” in use with the drone.  This constitutes claiming a human organism, which is not permitted under this heading.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 17 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-4 and 20: “attempt” as used in the claims is indefinite as the metes and bounds of what constitutes “attempt” cannot be determined based on the language provided.  This is a broad term of art subject to open interpretation.

	Claims 7-9: “forward”, “sideways” and “backwards” as provided in the respective claims are indefinite as these are directions based on a direction of movement of the drone.  In other words, these are relative directions and the actual orientation with respect to the drone cannot be determined based on the language provided in the claims. 

	Claim 17: “pet” is indefinite as this is a relative term of art based upon a subjective relationship between an owner and object.  As a result, the metes and bounds of what constitutes a “pet” cannot be determined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 6, 11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurel (U.S. Patent 9,588,516).


Claim 1: Gurel discloses a drone comprising: 
a camera (149) configured to output data representing an object within a field of view of the camera (as disclosed); and 
a controller configured to: 
attempt to maintain a visual line of sight with the object (Col. 16, lines 6-10); and 
cause control equipment of an operator of the drone to notify the operator of the drone, visually, audibly and/or haptically, as to whether or not the object is being tracked by the drone (Col. 11, lines 50-60 note a warning can be sent when line of sight is lost which would result in the object’s not being tracked).  

Claim 2: Gurel discloses the drone of Claim 1, wherein the controller is configured to: 
recognize a predetermined feature of the object; and 
to attempt to maintain the visual line of sight with the object based on recognizing the predetermined feature of the object.  (see paragraph beginning on Col. 16, line 33, which notes that the UAV can track a moving base through a “location-aware wearable device”, which is a predetermined feature using the broadest reasonable interpretation in light of applicant’s specification, and the device can adjust to maintain line of sight per Col. 15, lines 54-56; see also Col. 19, lines 16-27, which notes that UAV can identify and associate various objects with an article). 

Claim 3: Gurel discloses the drone of Claim 1, wherein the controller is configured to attempt to cause the drone to maintain a target separation distance from the object.  See Col. 21, lines 15-20, which notes that the UAV may be designed to avoid flying beyond a threshold distance, which meets the claimed limitation.  

Claim 5: Gurel discloses the drone of Claim 1, wherein the controller is configured to: 
identify a given human in data captured by the camera (Col. 16, lines 40-50; a wearable device would provide the identification using the broadest reasonable interpretation in light of applicant’s specification); and 
cause the drone to operate based one or more actions taken by the given human (Col. 16, lines 40-55, the UAV can track and follow the human).  

Claim 6: Gurel discloses The drone of Claim 1, wherein the drone comprises a collision-avoidance mechanism (Col. 3, lines 50-55).  

Claim 11: Gurel discloses the drone of Claim 1, wherein the output data comprises still image data and/or video data (Col. 3, lines 47-55).  

Claim 13: Gurel discloses the drone of Claim 1, wherein the object comprises a person (Col. 19, lines 15-27).  

Claim 14: Gurel discloses the drone of Claim 13, wherein the person is the operator of the drone (Col. 19, lines 15-27).    

Claim 19: Gurel discloses control equipment configured to: 
receive data from a drone being controlled by the control equipment; and 
based on the data received from the drone, notify an operator of the drone, visually, audibly and/or haptically, whether or not the drone is tracking an object within a field of view of a camera of the drone.  See Col. 18, lines 16-27, which notes the device can track an assigned object and determine and ensure that the object is in visual line of sight.  

Claim 20: Gurel discloses a drone comprising: 
a camera having a field of view (Col. 5, lines 6-15); and 
a controller configured to: 
attempt to maintain a visual line of sight with an object within the field of view of the camera (Col. 18, lines 20-27); and 
cause an operator of the drone to be visually, audibly and/or haptically alerted when the object is recognised in data output by the camera (Col. 11, lines 50-60 note a warning can be sent when line of sight is lost which would result in the object’s not being tracked).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 7-10, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurel.

Claim 4: Gurel discloses The drone of Claim 1, except wherein the controller is configured to control an orientation of the camera with respect to a body of the drone to attempt to cause the camera to capture data in which the object is represented.  Gurel is clear that the cameras may be used to capture information and may be controlled (Col. 5, lines 5-16), and cameras may be used to maintain line of sight with the operator (Col. 18, lines 15-27).  As a result, the examiner takes Official notice that controlling the orientation of the camera would be an obvious feature of the camera in order to permit the camera to capture data independent of the orientation or direction of travel of the UAV.  

Claims 7-9: Gurel discloses the drone of Claim 1, except wherein the camera comprises a forward-facing camera (claim 7), wherein the camera comprises a sideways-facing camera (claim 8), or wherein the camera comprises a backwards-facing camera (claim 9).  Gurel is clear that multiple cameras may be used (Col. 18, lines 15-26).  As a result, the examiner takes Official notice that having multiple cameras would be obvious at the time the invention was made to a person having ordinary skill in the art to permit simultaneous viewing in multiple directions regardless of the direction of travel and the orientation of the UAV. 

Claim 10: Gurel discloses the drone of Claim 1, except wherein the output data represents at least one other object within the field of view of the camera and wherein the controller is configured to distinguish the object from the at least one other object in the output data.  As disclosed in Col. 18, lines 15-27, the UAV can detect an object associated with an operator as an example.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have multiple tracking enabled in order to be able to identify and track multiple objects as desired.     

Claim 12: Gurel discloses the drone of Claim 1, except wherein the object comprises a vehicle.  As disclosed in Col. 18, lines 15-27, the UAV can detect an object associated with an operator as an example.  See Col. 20, lines 30-35, which notes that the UAV may track a base as it moves around.  As a result, the examiner takes the position that it would have been obvious at the time of filing to a person having ordinary skill in the art to have the object as a vehicle, as the object is not limited to the operator, but rather the UAV can be programmed to track an object associated with an article and is not limiting to the operator.  

Claims 15-18: Gurel discloses the drone of Claim 13, except wherein the person is not the operator of the drone (claim 15), wherein the object comprises an animal (claim 16), wherein the object comprises a pet (claim 17) or wherein the object comprises an aircraft (claim 18).  As disclosed in Col. 18, lines 15-27, the UAV can detect an object associated with an operator as an example.  See Col. 20, lines 30-35, which notes that the UAV may track a base as it moves around.  The object and operator are clearly stated as examples and are not limiting.  As a result, the examiner takes the position that it would have been obvious at the time of filing to a person having ordinary skill in the art to have the object as any of the claimed limitations, as the object is not limited to the operator, but rather the UAV can be programmed to track an object associated with an article and is not limiting to the operator.  The object being tracked would be decided by a user as desired.  
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Culver (U.S. Publication 2019/0112048), Kantor (U.S. Publication 2016/0189101) and Srivastava (U.S. Publication 2015/0336667).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649